DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 11-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 11 recites that the bottom panel “comprises an aperture”.  Examiner cannot find support for any apertures in the bottom panel.  For purposes of examining the claims on the merits, Examiner considers the claim to define creating an aperture (i.e. opening) in the top wall to expose the bottom wall.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claim(s) 1-9 and 14-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holley (US 2007/0284424 A1).
Regarding claims 1 and 8, Holley teaches an expandable carton comprising a top wall (112), a bottom wall (116), a first side wall (114), and a second side wall (116) hingedly connected to one another to form a tubular structure; and comprising a first end wall and a second end wall each for enclosing an open end of said tubular structure, the first end wall comprising a composite top end closure flap (132a-b), a bottom end closure flap (136a-b) and a pair of side end closure flaps (134a-b/138a-b), said composite top end closure flap being hingedly connected to said top wall, said side 
Regarding claim 2, Holley teaches a carton wherein the connecting member is formed from part of the bottom end closure flap (136a-b) and is detachably connected to the bottom end closure flap (via cut 179a-b).
Regarding claim 3, Holley teaches a carton wherein the connecting member defines a handle opening in the bottom end closure flap when detached therefrom (see Fig. 10).
Regarding claim 4, Holley teaches a carton wherein the side end closure flaps each comprises a handle reinforcing edge (175a-b/177a-b) which is disposed in general alignment with the upper edge of the handle opening when formed in the bottom end closure flap.  Examiner notes that the side end flaps are cut to align and reinforce the end handles (see Figures 3-5).
Regarding claim 5, Holley teaches a carton wherein each expansion end section comprises an inner panel and an outer layer (Examiner notes that Holley’s expansion end sections are positioned inner of the connecting member and that said end sections 
Regarding claim 6, Holley teaches a carton wherein a free edge of a first inner panel of adjacent expansion end sections is shaped to facilitate its folding inward ahead of inward folding of a second inner panel (see Figures 2-3).
Regarding claims 7 and 9, Holley teaches a carton wherein said top wall is divisible to separate at least a first section of said top wall from a second section of said top wall, said first and second top wall sections, when separated, are movable to respective raised positions to form side extensions of said first and second side walls, and each of said pair of expansion end sections of said first end wall is movable to a raised position to form an end extension of said first end wail of said carton (see Figures 12-13).
Regarding claim 14, Holley teaches a carton wherein the expansion end sections each comprise an outer panel (172a-b) and an inner panel (174a-b or 176a-b), and wherein the connecting member connects together the inner panels of the expansion end sections (see Fig. 7).
Regarding claim 15, Holley teaches a carton wherein each outer panel has at least two free end edges (178a-b and 182a-b).
Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley in view of De Paula et al. (US 2012/0131884 A1; hereinafter De Paula).
Regarding claims 10-12, Holley discloses the claimed invention except for extending the tear strip over the edge of the top wall.  De Paula teaches a cooler carton with zipper opening feature wherein a severance line is provided by a tear strip (232) and wherein at least at one end of the tear strip, the tear strip overhangs a top wall and extends into a region between a pair of expansion end sections (62/64) to provide a tear initiator (63) for facilitating deployment of the tear strip.  Examiner considers the ends of De Paula’s tear strip to be capable of being grasped to initiate tearing.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to modify Holley’s carton tear strip to extend over a top edge of the carton, as taught by De Paula, .
Allowable Subject Matter
11.	Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
12.	Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive.  Applicant argues that the prior art fails to teach “the connecting member being secured to respective outside surfaces of part of the expansion end sections”, as claimed.
-Examiner notes that Holley’s connecting member (P) is secured and covers the bottom tips of the expansion end section (see Fig. 7).  Examiner notes that the claim necessitates that only “part of” the expansion end sections need be covered; therefore, the tips of Holley’s expansion end section satisfy the limitation.
13.	Examiner acknowledges that the previous Office Action failed to address a preliminary amendment; therefore, the current Office Action is non-final.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R DEMEREE whose telephone number is (571)270-1982. The examiner can normally be reached 9:00 am - 5:00 pm, Monday through Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN J NEWHOUSE can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER R DEMEREE/Primary Examiner, Art Unit 3734